COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-07-307-CV
 
 
IN THE
INTEREST OF A.N.T. AND B.L.T., 
CHILDREN                                                                                          
 
                                              ------------
 
              FROM THE
271ST DISTRICT COURT OF WISE COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------
 
On September 10, 2007, we notified Appellant
T.L.T. that we were concerned this court may not have jurisdiction over this
appeal because it appeared that her notice of appeal was not timely filed.  We stated that the appeal might be dismissed
for want of jurisdiction unless Appellant or any party desiring to continue the
appeal filed with the court a response showing grounds for continuing the
appeal.  See Tex. R. App. P. 42.3(a), 44.3.  Although Appellant filed a response, it does
not show grounds for continuing the appeal.




On May 15, 2007, the trial court signed an order
modifying child custody.  Appellant filed
a motion for new trial on June 12, 2007, which extended the appellate deadline
for filing a notice of appeal until August 13, 2007.  See Tex.
R. App. P. 26.1(a).  However,
Appellant did not file her notice of appeal until September 4, 2007.
The time for filing a notice of appeal is
jurisdictional in this court, and absent a timely-filed notice of appeal or
extension request, we must dismiss the appeal. 
See Tex. R. App. P.
2, 25.1(b), 26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (holding
that once extension period has passed, a party can no longer invoke an
appellate court=s jurisdiction).
Accordingly, we dismiss the appeal for want of
jurisdiction.  See Tex. R. App. P. 42.3(a), 43.2(f).
 
PER
CURIAM
 
 
PANEL D: WALKER, J.;
CAYCE, C.J.; and MCCOY, J.
 
DELIVERED: October 4,
2007




[1]See Tex. R. App. P. 47.4.